Cas

DDLE AVENUE, WYANDOTTE, MICHIGAN 48192 + (734) 281-7100 ———————=—=—-?—

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW « EDELSON BUILDING, SUITE 200 + 2915 BI

 

 

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.1 Filed 11/14/18 Page 1 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
KAYLA HICKS,
Plaintiff Case No.
V. Hon.

ALPHA OMICRON PI FRATERNITY, INC.

A Tennessee Non-Profit Corporation, and ALPHA
OMICRON PI PROPERTIES, INC., a

Tennessee Domestic Nonprofit Corporation,

Defendants.

PENTIUK, COUVREUR & KOBILJAK, P.C.
By: Kerry L. Morgan (P32645)

And: Randall A. Pentiuk (P32556)

Attorneys for Plaintiff

2915 Biddle Avenue, Suite 200

Wyandotte, MI 48192-5267

Main: (734) 281-7100

(F) (734) 281-2524

KMorgan@pck-law.com
RPentiuk@pck-law.com

 

 

 

VERIFIED COMPLAINT
NOW COMES Plaintiff, Kayla Hicks, by and through her attorneys,
PENTIUK, COUVREUR & KOBILJAK, P.C., and for her Verified Complaint
against Defendants ALPHA OMICRON PI FRATERNITY, INC. (“Defendant
Alpha”) and ALPHA OMICRON PI PROPERTIES, INC. (“Defendant Alpha

Properties”), states as follows:

 

 
Cas

* (734) 281-7100 —— JP —

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.2 Filed 11/14/18 Page 2 of 13

GENERAL ALLEGATIONS

l. Plaintiff Kayla Hicks (“Hicks”) is a natural person and was at all
relevant times a resident of the City of East Lansing, County of Ingham, and State
of Michigan.

2 Defendant Alpha, is a Non-Profit Tennessee corporation which
operated a fraternity chapter commonly known as the Beta Gamma chapter within
the City of East Lansing, County of Ingham, State of Michigan.

De Defendant Alpha Properties, is a Domestic Non-Profit Tennessee
Corporation and conducts business in the City of East Lansing, County of Ingham,
State of Michigan.

Jurisdiction and Venue

4. This case involves handicap discrimination in violation of the Fair
Housing Amendments Act of 1988, 42 U.S.C. § 3601, et seq. (“FHAA”).

5. A “handicapped person” is defined broadly in the FHAA as one who
has a physical or mental impairment, which substantially limits one or more of
such person’s major life activities, has a record of having such impairment, or is
regarded as having such an impairment, pursuant to Section 802(h), 42 U.S.C. §
3602(h).

6. Discrimination is defined in the FHAA to include refusing “to make

reasonable accommodations in rules, policies, practices, or services” when

 

 
Cas@ 1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.3 Filed 11/14/18 Page 3 of 13

necessary to afford such person with a handicap an “equal opportunity to use and

enjoy a dwelling”, pursuant to Section 804(f)(3), 42 U.S.C. § 3604(f)(3).

+ (734) 281-7100

7. The FHAA also makes it unlawful to take adverse action or retaliate
against any person for the reason that such person or persons have exercised any
rights protected by this FHAA:

“It shall be unlawful to coerce, intimidate, threaten, or
interfere with any person in the exercise or enjoyment of,
or on account of his having exercised or enjoyed . . . any
right granted or protected....”

Section 818, 42 U.S.C. § 3617.

8. The Court has jurisdiction of this action, pursuant to 42 U.S.C.
§3613, and as a federal question arising under the laws of the United States, as
well as pursuant to 28 U.S.C. §§ 1331, 1337 and 1343.

y, This Complaint also arises under the Michigan Persons with
Disabilities Civil Rights Act, M.C.L. §§ 37.1501-37.1507 (“PWDCRA”).

10. Plaintiffis entitled to the accommodation of her disabilities as a civil
right, pursuant to Section 102 of the PWDCRA, MCL 37.1102(1).

11. The PWDCRA defines “disability” as including one or more of the
following:

(i) | A determinable physical or mental characteristic of an

individual, which may result from disease, injury,

congenital condition of birth, or functional disorder, if the
characteristic:

PENTIUK, COUVREUR & KOBILJAK, P.C.» ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

 

 
Cas

. (734) 281-7100 =

* 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW *« EDELSON BUILDING, SUITE 200

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.4 Filed 11/14/18 Page 4 of 13

(D) ... [SJubstantially limits 1 or more of that individual's
major life activities and is unrelated to the individual's
ability to acquire, rent, or maintain property.

(ii) A history of a determinable physical or mental
characteristic described in subparagraph (i).

(iii) Being regarded as having a determinable physical or
mental characteristic described in subparagraph (i).

M.C.L§ 37,1103%d),

12. The PWDCRA defines “real estate transaction” as the “sale,
exchange, rental, or lease of real property, or an interest therein.”

13. “Real property” is defined in the PWDCRA to include, among other
things, the “tenement” or “leasehold” of a building or structure.

14. The PWDCRA makes it unlawful to refuse to make reasonable
accommodations as necessary to afford persons with a disability the equal
opportunity to use the residential property:

“(1) A person shall not do any of the following in connection
with a real estate transaction: . . .

Eo *% *

(b) Refuse to make reasonable accommodations in rules,
policies, practices, or services, when the accommodations
may be necessary to afford the person with a disability
equal opportunity to use and enjoy residential real

property.”

M.CLL. § 37.1506a.

 

 
Cas

* (734) 281-7100 ——— J

* 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW « EDELSON BUILDING, SUITE 200

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.5 Filed 11/14/18 Page 5 of 13

15. The PWDCRA also makes it unlawful to take adverse action or
retaliate against any person for the reason that such person or persons have
exercised any rights protected by this PWDCRA:

“A person or 2 or more persons shall not do the following:

B * *

(f) Coerce, intimidate, threaten, or interfere with any
person in the exercise or enjoyment of, or on account of
his or her having aided or encouraged any other person in
the exercise or enjoyment of, any right granted or
protected by article 5.”

M.C.L. § 37.1602(f).

16. The Court has pendent jurisdiction of Plaintiff's PWDCRA claim.

17. There are no administrative prerequisites under the FHAA and the
PWDCRA to the filing of this action by Plaintiff.

18. Venue is appropriate, under 28 U.S.C. § 1391, since the substantial
part of the events giving rise to this action occurred in this District, Defendants
and Plaintiff reside or resided in this District, Defendants conduct business in this
District, and the residential rental property that is the subject of this action is
located in this District.

19. Plaintiff's disability is anxiety for which she has suffered from for

several years, including panic attacks, preceding the events complained of.

 

 
Cas@ 1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.6 Filed 11/14/18 Page 6 of 13

20. At all relevant times, Plaintiff was a student at Michigan State

Beta Gamma chapter.

sorority.

1).

Animal (“ESA”).

Plaintiff has long suffered a chronic anxiety condition.

that Plaintiff employ an ESA to assist her in coping with anxiety.

as her ESA.

PENTIUK, COUVREUR & KOBILJAK, P.C.+ ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192 + (734) 281-7100

 

 

 

University (“MSU”) when she sought membership in Defendant Alpha’s sorority

21. Defendant Alpha approved Plaintiff's membership application to the

22. Plaintiff subsequently signed and entered into the Defendant Alpha’s

Housing Agreement of the Beta Gamma Chapter house located at the address

commonly known as 333 Charles Street, East Lansing, Michigan 48823. (Exhibit

23. Plaintiff moved into the Beta Gamma Chapter House in or around

August 20, 2017, after Plaintiff provided the paperwork for her Emotional Support

24. Preceding Plaintiff's membership in Defendant Alpha’s fraternity,

25. Plaintiff's treating psychiatrist, Juliet Spelman, M.D., recommended

26. That Plaintiff selected a Netherland Dwarf Rabbit named Sebastian

 
Cas@ 1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.7 Filed 11/14/18 Page 7 of 13

27. That on July 19, 2017, veterinarian, David Mitzelfeldt, D.V.M.,

+ (734) 281-7100

and social.

ESA.

Accommodation Need” to Defendant’s Director of Properties, Mandy Doyle.

showing that your animal is registered as an ESA”.

dwarf rabbit, as an ESA pet with the National Service Animal Registry.

enrollment as an ESA pet.

of Defendants’ demands for supporting documents.

PENTIUK, COUVREUR & KOBILJAK, P.C. + ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 * 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

 

wrote a letter stating that Plaintiffs ESA Netherland Dwarf rabbit was healthy

28. On August 16, 2017, Dr. Spelman completed the “Documentation of

Disability And Accommodation Need” in support of Plaintiff's request for an

29. On August 19, 2017, Plaintiff submitted the “Emotional Support

Animal (ESA) Owner Agreement” and the “Documentation of Disability And

30. On August 23, 2017, Mandy Doyle asked Plaintiff for “paperwork

31. On August 23, 2017, Plaintiff registered Sebastian, a Netherland

32. The following day, August 24, 2017, Plaintiff provided Ms. Doyle

with a copy of the National Service Animal Registry reflecting “Sebastian’s”

33. On September 1, 2017, Defendants denied Plaintiffs

accommodation requests in spite of her disability and timely compliance with all

 
Cas

. (734) 234-7100 a —

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.8 Filed 11/14/18 Page 8 of 13

34, On or about September 6, 2017, Plaintiff contacted the Fair Housing
Center of Metropolitan Detroit, a private organization that has worked to help
assure equal housing opportunities throughout the metropolitan Detroit area,
regarding Defendants’ failure to accommodate and retaliation.

35. On September 8, 2017, Plaintiff filed a Complaint with the Michigan
Department of Civil Rights against Defendant alleging discrimination against her
on the grounds of her disability and the failure to accommodate same.

36. Onor about September 19, 2017, Plaintiff filed a Complaint with the
U.S. Department of Housing and Urban Development (“HUD”) alleging violation
of the Fair Housing Amendments Act of 1988, 42 U.S.C. § 3601, ef Seq.
(“FHAA”).

37. Plaintiff brought the ESA animal to the sorority house prior to and
for Plaintiff's birthday on November 29, 2017, with approval from the house
manager, but was soon told by the house manager that the animal was not
permitted.

38. Plaintiff moved the ESA into the sorority house, however, before
Plaintiff left for Spring Break on or about March 1, 2018, the House Manager told
Plaintiff that she could not bring the ESA to the sorority house because

headquarters had not approved the ESA.

 

 
Cas

+ (734) 281-7100 —_—_———_——F—

* 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

PENTIUK, COUVREUR & KOBILJAK, P.C.+ ATTORNEYS AND COUNSELLORS AT LAW +* EDELSON BUILDING, SUITE 200

1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.9 Filed 11/14/18 Page 9 of 13

39. On or about March 11, 2018, after Spring Break, Defendant’s agent,
the house manager or other agent, told Plaintiff that if the ESA was re-introduced
into the sorority house, an eviction process would begin and Plaintiff would be
evicted.

40. On March 13, 2018, Defendant Kendra Fuller told Plaintiff that
Plaintiff was required to attend a “standards” meeting, a reference to a disciplinary
type of proceeding found in the sorority policies. However, when Plaintiff
informed Fuller on March 14, 2018, that the rabbit was being moved out of the
sorority house over her objections, Fuller then advised Plaintiff that her attendance
at the Standards meeting was no longer necessary.

41. Confronted by Defendants’ retaliatory acts, Plaintiff was forced to
move out of the Defendant Alpha’s sorority house.

42. Plaintiff's damages include, but are not limited to:

a. Out of pocket costs necessitated by the impending eviction which
required Plaintiff to lease alternative housing and associated
moving expenses.

b. Emotional distress, outrage and embarrassment, humiliation,
anxiety; denial of her civil rights; and pain and suffering.

c. Emotional turmoil adversely affecting Plaintiff's academic
performance.

d. These emotional distress injuries and damages include, but are not
limited to, the loss of the peaceful and quiet enjoyment of the
fraternity housing, and the denial of the privileges and
opportunities that arise from said housing as were enjoyed by
non-disabled tenants.

 

 
Case |L:18-cv-01282-RJJ-PJG ECF No.1, PagelD.10 Filed 11/14/18 Page 10 of 13

* (734) 281-7100

PENTIUK, COUVREUR & KOBILJAK, P.C. + ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 * 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

COUNT I
VIOLATION OF THE FHAA

43. Plaintiff re-alleges paragraphs | through 42 herein in full.

44, Plaintiff Hicks is a handicapped individual, or was at all relevant
times, regarded as having a handicap and therefore was entitled to protection
under the FHAA.

45. Defendants violated the FHAA, by refusing and continuing to refuse
to make a reasonable accommodation for Plaintiff in the rules, policies, practices
or services concerning an emotional assistance animal.

46. Defendants have violated the FHAA by retaliating against Plaintiff
when she exercised her rights under the FHAA.

47. Asaresult of Defendants’ violations of the FHAA, Plaintiff suffered
the injuries and damages as alleged above.

COUNT II
VIOLATION OF THE PWDCRA
48. Plaintiff re-alleges paragraphs | through 47 herein in full.
49. Plaintiff was at all relevant times disabled or was regarded as having

a disability and therefore entitled to protection under the PWDCRA.

10

 

 
Case

(734) 281-7100 a

* 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192 «

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200

:18-cv-01282-RJJ-PJG ECF No.1, PagelD.11 Filed 11/14/18 Page 11 of 13

50. Defendants violated the PWDCRA, by refusing to make a reasonable
accommodation for Plaintiff in the rules, policies, practices or services concerning
an emotional assistance animal.

51. Defendants violated the PWDCRA by retaliating against Plaintiff
when she exercised her rights under the PWDCRA, including a threatened
eviction.

52. As a result of Defendants’ violations of the PWDCRA, Plaintiff
suffered injuries and damages as set forth above.

WHEREFORE, for all of the above reasons, Plaintiff respectfully requests
that the Court grant the following relief against Defendants:

(A) Temporarily, preliminarily and permanently enjoin Defendants, and all
officers, directors, employees, attorneys, agents, and assigns of Defendants, from
any other acts or practices of handicap discrimination against other occupants or
guests in the ownership, operation and management of their rental properties;

(B) Award actual and compensatory damages to compensate Plaintiff for
economic losses and damages, personal injuries, pain and suffering, and
noneconomic injuries, such as emotional distress, loss of civil rights, and
humiliation and embarrassment caused by the Defendants’ violations of the

FHAA and PWDCRA, in an amount to be proven at trial;

a

 

 
Case |fL:18-cv-01282-RJJ-PJG ECF No.1, PagelD.12 Filed 11/14/18 Page 12 of 13

(C) Grant Plaintiff an award of punitive and/or exemplary damages under

the FHAA as a result of Defendants’ deliberate, intentional, willful and flagrant

2317S

handicap discrimination, in an amount that reflects the dual purposes of
punishment and deterrence;

(D) Grant Plaintiff an award of attorney fees, costs and interest incurred in
bringing this action;

(E) Grant Plaintiff pre-judgment and post judgment on all awards rendered
against Defendants; and

(F) Grant such other and additional relief that the Court finds just and
appropriate under the circumstances.

VERIFICATION

I verify under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

factual allegations in the foregoing Verified Complaint are true and correct to the

best of my knowledge and belief.

 

_ Novem bes
Executed this day of Oeteber, 2018. KRY
Kayla Hicks

PENTIUK, COUVREUR & KOBILJAK, P.C.* ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

12

 

 

 

 
Case) 1:18-cv-01282-RJJ-PJG ECF No.1, PagelD.13 Filed 11/14/18 Page 13 of 13

* (734) 281-7100

PENTIUK, COUVREUR & KOBILJAK, P.C. * ATTORNEYS AND COUNSELLORS AT LAW + EDELSON BUILDING, SUITE 200 + 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192

 

 

Dated: November 5, 2018.

Respectfully submitted,
PENTIUK, COUVREUR & KOBILJAK, P.C.

By: /s/ Kerry L. Morgan
Kerry L. Morgan (P32645)

Randall A. Pentiuk (P32556)
Attorneys for Plaintiff

2915 Biddle Avenue, Suite 200
Wyandotte, MI 48192

Phone: (734) 281-7100

Fax: (734) 281-2524
KMorgan(@pck-law.com
RPentiuk@pck-law.com

 

JURY DEMAND

Plaintiff Kayla Hicks, by her and through her attorneys, Pentiuk, Couvreur

and Kobijlak, P.C., demands a jury trial as to all issues in her Verified Complaint.

Dated: November 5, 2018.

Respectfully submitted,
PENTIUK, COUVREUR & KOBILJAK, P.C.

By: /s/ Kerry L. Morgan
Kerry L. Morgan (P32645)

Randall A. Pentiuk (P32556)
Attorneys for Plaintiff
2915 Biddle Avenue, Suite 200

~ Wyandotte, MI 48192

Phone: (734) 281-7100
Fax: (734) 281-2524

K Morgan(@pck-law.com
RPentiuk@pck-law.com

Z:\2-G-L Clients\Hicks Kayla\Pleadings\Complaint 10.15.2018 Hicks notes.docx

13

 

 
